HEDRICK, Judge.
Based upon eight assignments of error, the defendants contend the Commission erred “in altering the deputy commissioner’s findings of fact as to the circumstances surrounding the plaintiffs injury.” Defendants argue that the Commission does not have the authority to amend a deputy commissioner’s findings *158of fact if there is competent evidence in the record to support the deputy commissioner’s findings. We disagree. The Commission’s authority to review deputy commissioner’s awards is granted by N.C. Gen. Stat. Sec. 97-85 which in pertinent part provides:
If application is made to the Commission . . . the full Commission shall review the award, and, if good ground be shown therefor, reconsider the evidence, receive further evidence, rehear the parties or their representatives, and, if proper, amend the award. . . .
It is well established that the Commission, upon reviewing an award by the hearing commissioner, is not bound by the findings of fact supported by evidence, but may reconsider evidence and adopt or reject findings and conclusions of the hearing commissioner. Watkins v. City of Wilmington, 290 N.C. 276, 225 S.E. 2d 577 (1976); Lee v. Henderson & Associates, 284 N.C. 126, 200 S.E. 2d 32 (1973); Robinson v. J. P. Stevens, 57 N.C. App. 619, 292 S.E. 2d 144 (1982). Therefore, the defendants’ assignments of error have no merit.
We,do not consider defendants’ second question because it is reached only if the defendants prevail on the first issue.
The opinion and award of the North Carolina Industrial Commission filed 5 October 1982 is affirmed.
Affirmed.
Judges HILL and BECTON concur.